Citation Nr: 1822456	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease, to include as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

In January 2016, the Veteran requested a Board hearing.  The Veteran withdrew his hearing request in June 2017.  38 C.F.R. § 20.704 (e) (2017).

The Board remanded the claim in July 2017 for additional development.  That development has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 


FINDING OF FACT

Heart disease was not shown in service or within one year of discharge; and is not otherwise related to service or service-connected anxiety disorder.


CONCLUSION OF LAW

The criteria for service connection for heart disease are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.04, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for heart disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records are silent for complaints or symptoms related to heart disease.  A September 1945 discharge examination showed no abnormality of the cardiovascular system.  

Post-service, the Veteran was shown to have chronic bradycardia going back to the 1980s.  See May 1997 private treatment records.  The Veteran has been diagnosed with numerous heart conditions.  See January 1997 private treatment record (where the Veteran was diagnosed with mild left ventricular hypertrophy, among others); see also January 2016 letter of Dr. L. (with noted diagnosis of coronary artery disease, hypertensive heart disease, congestive heart failure and myocardial infarction). 

The Veteran relates his heart condition to his service-connected anxiety disorder.  See January 2016 VA 21-4138.  The Veteran's anxiety disorder is manifest by symptomology which includes depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and impaired impulse control with unprovoked irritability.  See May 2017 VA examination for mental disorders.  Physical manifestations of the Veteran's anxiety disorder occur once per week, lasting up to 30 minutes with excessive worrying, nervousness and shaking of hands.  See April 2009 VA treatment records. 

In July 2014, the Veteran's private treating cardiologist, Dr. L, completed a VA disability benefits questionnaire (DBQ).  In the DBQ, Dr. L. noted the Veteran numerous heart conditions included coronary artery disease, hypertensive heart disease, congestive heart failure and myocardial infarction.  Dr. L. indicated that the Veteran's anxiety attacks increases his heart rate and worsens his angina.  She further opined that the Veteran's anxiety disorder contributes to his increased heart rate and blood pressure, leading to increased demand- perfusion ischemia.

In February 2015, a VA medical examiner opined that the Veteran's heart condition is less likely than not proximately due to or result of his service-connected anxiety.  The examiner reviewed available records and the private DBQ completed by Dr. L.  The examiner noted that the mental health report of December 2011 and physical examination from the private DBQ contradicted Dr. L's opinion.

The Veteran submitted articles from the American Heart Association, the Mayo Clinic, Medline Plus, the Europe PMC Funders Group, and a private clinician affiliated with Johns Hopkins - which discuss a correlation between heart disease and stress and anxiety.  Among the articles, one titled "The Psychological Effects of Stress" noted that research has linked stress to heart disease in men, although evidence is still needed to confirm any clear-cut relationship.  In another article, regarding the Hertfordshire Cohort Study by the Europe PMC Funders Group, anxiety was associated with higher prevalence of cardiac conditions.  However, in contrast to previous studies, anxiety symptoms in the Hertfordshire Cohort Study did not predict the development of incident cardiac conditions or mortality.

Pursuant to the Board's July 2017 remand, the RO VA obtained an addendum opinion from the February 2015 VA examiner in November 2017.  The examiner reviewed the available records, including but not limited to an April 2017 cardiology consultation, the private July 2014 DBQ, medical records from the Veteran's treating cardiologist (Dr. L.), and medical treatise evidence from the Veteran.  The examiner indicated there was no supporting evidence for causation or aggravation of the cardiac conditions by the Veteran's service-connected anxiety.  The examiner noted that current cardiology treatment records are silent for anxiety disorder.  The examiner noted the medical literature submitted for review support depressive and anxiety symptoms as independent predictor of cardiac conditions.  However, the examiner indicated that the studies are not conclusive in this case; they merely indicate an association, not causation.  The examiner further indicated that he is unaware of any evidence-based medical literature or general medical consensus that provide evidence that the Veteran's cardiac conditions, to include coronary artery disease, hypertension, ischemic cardiomyopathy were either caused by nor aggravated by the Veteran's service connected anxiety.

Upon careful review of the file, service connection is not warranted.  

As heart disease was not diagnosed in service or within any applicable one-year presumptive period, service connection is not warranted on a direct or secondary basis.  See 38 C.F.R. § 3.303, 3.303(b), 3.307, 3.309.

The competent and most probative evidence also does not show causation or aggravation of the Veteran's heart disease by service-connected anxiety disorder. 

The VA examiner determined that the Veteran's heart disease is neither caused nor aggravated by the service-connected anxiety disorder.  The examiner also noted that the medical literature and consensus does not support causal relationship between heart disease and anxiety disorder.  This is consistent with the Board's review of the medical literature submitted by the Veteran that notes a lack of clear-cut relationship and the absence of a predictive relationship between anxiety symptoms and the heart disease.  The VA opinions are highly persuasive.  The VA examiner had the appropriate training, expertise and knowledge to evaluate the claimed disability.  The examiner provided a thorough and cogent rationale for his findings and opinions, which included consideration of the Veteran's reported symptoms both during and after service, the post-service clinical history, the private examiner's records and opinion, and the medical literature.  

The Board has considered the opinion provided by the Veteran's private treating cardiologist and finds it is not persuasive evidence on the matter.  Specifically, the opinion is afforded little probative weight as no rationale was provided.  Moreover, there is no indication that Dr. L. considered the relevant medical evidence, such as service and post-service treatment records and diagnostic test results regarding the anxiety disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, this evidence is outweighed by the more persuasive opinion of the VA examiners, which indicate there is no etiological relationship between the Veteran's service-connected anxiety disorder and his heart disease.

The Board acknowledges the Veteran's contentions and sincere belief that his heart disease is related to his service-connected anxiety disorder.  The Veteran is competent to report what he experienced in and after service, as this is observable through the five senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the etiology of heart disease, to include whether it is caused or aggravated by a psychiatric disorder is a complex medical determination which goes beyond lay observation of symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, his lay opinion is neither competent nor probative evidence.

In sum, the evidence weighs against the claim.  Accordingly, the benefit of the doubt doctrine does not apply.  Service connection is not warranted.  See 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for heart disease, to include as secondary to service-connected anxiety disorder, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


